Exhibit 10.2.1

Confidential

RESTRUCTURING AND PLAN SUPPORT AGREEMENT
(Fair Value Junior Subordinated Note)

This RESTRUCTURING AND PLAN SUPPORT AGREEMENT (this “Agreement”) is made and
entered into as of August 29, 2019 (the “Execution Date”) by and among (i) RAIT
Financial Trust (“RAIT”) and its wholly-owned subsidiary Taberna Realty Finance
Trust (“Taberna” and together with RAIT collectively, the “Debtors”), (ii) TP
Management LLC, in its capacity as delegate collateral manager under the
Delegation Agreement (as defined below) (“Collateral Manager”). The Debtors and
Collateral Manager are referred to herein each individually as a “Party,” and
collectively, as the “Parties.”

RECITALS

A.WHEREAS, Taberna and Wells Fargo Bank, National Association, in its capacity
as Trustee (“Trustee”), are party to that certain Junior Subordinated Indenture
dated as of October 25, 2010 (the “Indenture Agreement”), pursuant to which
Taberna issued that certain Junior Subordinated Note due 2035 in the principal
sum of eighteen million six hundred seventy-one thousand dollars ($18,671,000)
(the “Note”);

B.WHEREAS, Taberna Preferred Funding I, Ltd., an exempt company under the laws
of the Cayman Islands (“TPF”), is the sole holder of the Note;

C.WHEREAS, TPF and Taberna Capital Management (“Prior Collateral Manager”) are
party to that certain (i) Collateral Management Agreement, dated as of March 15,
2005, as amended or supplemented from time to time (the “Collateral Management
Agreement”) and (ii) Collateral Administration Agreement, dated as of March 15,
2005, as amended or supplemented from time to time (the “Collateral
Administration Agreement by and among, Prior Collateral Manager, TPF and
JPMorgan Chase Bank, National Association;

D.WHEREAS, Prior Collateral Manager, RAIT, and Collateral Manager are party to
that certain Delegation Agreement, dated as of December 14, 2014, as amended or
supplemented from time to time (the “Delegation Agreement”);

E.WHEREAS, TPF, as the sole holder of the Note, is the legal and/or beneficial
holder of a claim, as defined in section 101(5) of the Bankruptcy Code, against
Taberna arising out of or relating to its interest in the Note (the “Note
Claim”);

F.WHEREAS, pursuant to the Indenture Agreement, TPF, as the holder of the Note,
has the authority to direct the time, method and place of conducting any
proceeding for any remedy available to the Trustee or exercising any trust or
power conferred on the Trustee;

G.WHEREAS, prior to the date hereof, representatives of the Debtors and the
Collateral Manager have engaged in good faith negotiations with the objective of
reaching an agreement regarding the restructuring of the Debtors' indebtedness
and other obligations and interests (the “Restructuring”) as set forth in this
Agreement, the Plan Term Sheet (as defined below), and the Plan (as defined
below), which Restructuring may be accomplished through the prosecution of
jointly administered chapter 11 cases (collectively, the “Chapter 11 Cases”) in
the

- 1 -



119429973.3

 

 

 

 



--------------------------------------------------------------------------------

Confidential

 

 

United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”) and confirmation of a chapter 11 plan of reorganization as described
herein and in the Plan Term Sheet;

H.WHEREAS, the Parties acknowledge and agree that, unless the Parties agree
otherwise in writing, the Restructuring will occur pursuant to a plan of
reorganization under chapter 11 of the Bankruptcy Code containing, among other
things, the terms and conditions set forth in the Summary of Principal Terms and
Conditions of Restructuring attached hereto as Exhibit A (the “Plan Term
Sheet”).  Such plan, together with all plan-related documents, agreements,
supplements and instruments consistent with the Plan Term Sheet and Reasonably
Acceptable to the Collateral Manager and the Debtors, shall be referred to
herein as the “Plan”.  For purposes of this Agreement, “Reasonably Acceptable”
shall mean acceptable to a Debtor and the Collateral Manager (as applicable) in
such Debtor’s or the Collateral Manager’s reasonable discretion, provided, that,
any documentation or matter consistent with a term specifically addressed in the
Plan Term Sheet and this Agreement shall be deemed Reasonably Acceptable;

I.WHEREAS, each Party has reviewed or has had the opportunity to review the Plan
Term Sheet and this Agreement with the assistance of professional legal advisors
of its own choosing;

J.WHEREAS, the Collateral Manager, after consultation with its legal and
financial advisors, has determined that any proceeds of a sale transaction in
the imminent Chapter 11 Cases that may be allocated to Taberna assets by the
purchaser, less the administrative expenses allocable to the Taberna bankruptcy
estate by the Bankruptcy Court, likely would result in substantially less
recovery to TPF on the Note Claim than the proposed treatment of the Allowed
Subordinated Taberna Note Claims as provided in the Plan Term Sheet;

K.WHEREAS, the Collateral Manager desires to support and vote to accept the Plan
and will direct the Trustee to support and vote to accept the Plan, and the
Debtors desire to obtain the commitment of the Collateral Manager to do the
same, in each case subject to the terms and conditions set forth herein; and

L.WHEREAS, in expressing such support and commitment, the Parties do not desire
and do not intend in any way to derogate from or diminish the solicitation
requirements of applicable bankruptcy law, or the fiduciary duties of Debtors.

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:

AGREEMENT

1.Means for Implementation.  The Parties believe that prompt approval and
confirmation by the Bankruptcy Court in the Debtors’ chapter 11 cases (the
“Chapter 11 Cases”) and consummation of the Plan will best facilitate the
Restructuring and is in the best interests of the Debtors’ creditors, equity
holders, and other parties in interest.  Accordingly, to implement this
Agreement, the Parties jointly and severally agree, on the terms and conditions
set forth herein, that the Debtors shall use their commercially reasonable
efforts to:

- 2 -



119429973.3

 

 

 

 



--------------------------------------------------------------------------------

Confidential

 

 

a.support and consummate, and take any and all reasonable and necessary actions
in furtherance of the Restructuring, including satisfying the timeframe set
forth in Paragraph 6(f)-(j);

b.obtain Bankruptcy Court approval of the sale of substantially all of the
assets of the Debtors or the reorganized equity of RAIT pursuant to section 363
of the Bankruptcy Code (the “Sale”);

c.obtain Bankruptcy Court approval of the disclosure statement accompanying the
Plan in a form and in substance consistent with this Agreement and Reasonably
Acceptable to the Collateral Manager and the Debtors (the “Disclosure
Statement”);

d.solicit the requisite acceptances of the Plan in accordance with section 1125
of the Bankruptcy Code and any applicable orders of the Bankruptcy Court;

e.move the Bankruptcy Court to confirm the Plan as expeditiously as practicable
under the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure and the
Bankruptcy Court's local rules;

f.not withdraw the Plan, or file any exhibit, amendment, modification or
supplement to the Plan that contains any material term(s) that are inconsistent
with the Plan Term Sheet and are not Reasonably Acceptable to the Collateral
Manager;

g.not pursue, propose or support, or encourage the pursuit, proposal or support
of, any chapter 11 plan for any Debtor that is inconsistent with the Plan or
this Agreement; and

h.take all actions reasonably necessary and appropriate to consummate the Plan
at the earliest practicable date;

provided, however, that the Plan and the Disclosure Statement shall be
consistent with this Agreement, and the Debtors’ obligations hereunder shall in
all respects be subject to the exercise by each of the Debtors of its respective
fiduciary duty as a debtor and debtor in possession in the Chapter 11 Cases.

2.Representations as to Authority of the Collateral Manager.  The Collateral
Manager hereby represents and warrants as of the date hereof:

a.that it has the right, on behalf of TPF, as sole holder of the Note, to
instruct the Trustee to vote, compromise, and dispose of, consistent with the
provisions contained in the Plan, the Note Claim.

3.Agreement to Support the Plan.  For so long as this Agreement remains in
effect, and subject to the Debtors fulfilling their obligations as provided
herein, the Collateral Manager agrees to use its commercially reasonable efforts
to (a) support approval of the Sale; (b) support approval of the Disclosure
Statement and confirmation of the Plan; (c) not directly or indirectly pursue,
propose, support, solicit or encourage the pursuit, proposal, solicitation or
support of, any chapter 11 plan or other restructuring or reorganization
(including, without

- 3 -



119429973.3

 

 

 

 



--------------------------------------------------------------------------------

Confidential

 

 

limitation, any sale, proposal or offer of dissolution, winding up or merger)
for, or the liquidation of, any of the Debtors (directly or indirectly) that is
inconsistent with the Plan or this Agreement; (d) not, nor encourage any other
person or entity to, object, oppose, delay, impede, appeal or take any other
negative action, directly or indirectly, to interfere with, the approval of the
Disclosure Statement and the acceptance, implementation, confirmation and
consummation of the Plan; (e) not commence any proceeding or prosecute any
objection to oppose or object to the Plan or to the Disclosure Statement; and
(f) subject to the prior approval of the Disclosure Statement by the Bankruptcy
Court and receipt of such approved Disclosure Statement by the Collateral
Manager and Trustee, direct Trustee to vote the Note Claim (and not revoke or
withdraw its vote) in favor of the Plan and (ii) to direct Trustee to vote the
Note Claim (and not revoke or withdraw its vote) in favor of the Plan; provided
that, in each case, (x) the Plan and Disclosure Statement meet all the
requirements and conditions relating thereto as set forth in this Agreement;
(y) the Disclosure Statement that is approved by the Bankruptcy Court does not
contain information that differs materially from that which was known by the
Collateral Manager as of the date hereof; and (z) the Plan does not impose terms
not contained in this Agreement (including the Plan Term Sheet) that adversely
affect the interests of TPF.  Notwithstanding the foregoing, nothing in this
Agreement shall be construed to prohibit the Collateral Manager from appearing
as a party in interest in any matter to be adjudicated in the Chapter 11 Cases
so long as such appearance and the positions advocated in connection therewith
are not materially inconsistent with this Agreement and are not for the purpose
of hindering or delaying (and are not reasonably likely to hinder or delay)
implementation of the transactions and other matters contemplated by this
Agreement.  Notwithstanding anything herein to the contrary, if the Collateral
Manager is appointed to and serves on an official committee in the Chapter 11
Cases, the terms of this Agreement shall not be construed to limit the
Collateral Manager’s exercise of its fiduciary duties in its role as a member of
such committee, and any exercise of such fiduciary duties shall not be deemed to
constitute a breach of the terms of this Agreement; provided, however, that
serving as a member of such committee shall not relieve the Collateral Manager
in its individual capacity of any obligations to instruct Trustee to vote in
favor of the Plan; provided, further, that nothing in this Agreement shall be
construed as requiring the Collateral Manager to serve on any official committee
in the Chapter 11 Cases.

4.Acknowledgement.  The entry by the Parties into this Restructuring and Plan
Support Agreement is not and shall not be deemed to be a solicitation of votes
for the acceptance of a chapter 11 plan for the purposes of sections 1125 and
1126 of the Bankruptcy Code.  The Debtors will not solicit acceptances of the
Plan from Trustee or the Collateral Manager until they have been provided with
copies of a Disclosure Statement approved by the Bankruptcy Court.

5.Limitations on Transfer.  The Collateral Manager agrees, for so long as this
Agreement is in effect (such period, the “Restricted Period”), that TPF will not
(a) sell, transfer, assign, pledge (except bona fide pledges to its lenders (if
any) or any Federal Reserve bank or branch), grant a participation interest in
or otherwise dispose, directly or indirectly, of TPF’s right, title or interest
(including any voting rights) in respect of the Note or the Indenture Agreement,
including the Note Claim (to the extent held by it on the date hereof), in whole
or in part, or any interest therein, or (b) grant any proxies, deposit any of
TPF’s interest in the Note Claim (to the

- 4 -



119429973.3

 

 

 

 



--------------------------------------------------------------------------------

Confidential

 

 

extent held by it on the date hereof) into a voting trust, or enter into a
voting agreement with respect to any of the Note Claim.  

6.Termination Events.  The occurrence of any of the following events shall
constitute a “Termination Event”:

a.Execution and delivery of a written agreement among the Debtors and the
Collateral Manager terminating this Agreement;

b.the entry or issuance by any court of competent jurisdiction or other
competent governmental or regulatory authority of an order making illegal or
otherwise restricting, preventing or prohibiting the consummation of the
Restructuring;

c.the withdrawal of the Plan by the Debtors, or the public announcement by any
Debtor of its intention not to support the Plan, or the support by any Debtor
for the filing of any plan of reorganization or liquidation and/or disclosure
statement that is not consistent with this Agreement, or the public announcement
by any Debtor of its support for any such inconsistent plan and/or disclosure
statement, or any action or conduct by any Debtor suggesting an intention not to
proceed with the Plan or to proceed with any alternative plan or form of
transaction inconsistent with this Agreement;

d.the entry of any order in the Chapter 11 Cases terminating either of the
Debtors’ exclusive right to file a chapter 11 plan pursuant to section 1121 of
the Bankruptcy Code;

e.the amendment, modification of, or the filing of a pleading by either of the
Debtors that seeks to amend or modify the Plan, the Disclosure Statement or any
documents related to the Plan, notices, exhibits or appendices, which amendment,
modification or filing is materially inconsistent with the Plan or this
Agreement and is not Reasonably Acceptable to Collateral Manager;

f.the failure of the Debtors to commence the Chapter 11 Cases on or before
September 15, 2019 (the “Petition Date”);

g.the failure of the Debtors to file the Plan and the Disclosure Statement
within 30 days of the Petition Date;

h.the failure of the Debtors to obtain an order from the Bankruptcy Court
approving the Disclosure Statement pursuant to section 1125 of the Bankruptcy
Code, consistent with the Plan and this Agreement and Reasonably Acceptable to
the Debtors, and the Collateral Manager, within 90 days of the Petition Date;

i.the failure of the Debtors to commence the solicitation of acceptances of the
Plan within 10 business days of entry of the Order approving the Disclosure
Statement pursuant to section 1125 of the Bankruptcy Code;

j.the failure of the Debtors to obtain an order from the Bankruptcy Court
confirming the Plan (the “Confirmation Order”) within 240 days of the Petition
Date;

- 5 -



119429973.3

 

 

 

 



--------------------------------------------------------------------------------

Confidential

 

 

k.the entry of an order denying approval of the Disclosure Statement or denying
confirmation of the Plan where the revisions that would be necessary to the
Disclosure Statement or the Plan in order to resolve the objections to these
could not be done without breaching or contradicting this Agreement or in a
manner Reasonably Acceptable to the Debtors and the Collateral Manager;

l.the dismissal of any of the Chapter 11 Cases or the conversion of any of the
Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code, or the
appointment of an interim or permanent trustee in either of the Chapter 11
Cases, or the appointment of a responsible officer or an examiner with powers
beyond the duty to investigate and report (as set forth in sections 1106(a)(3)
and (4) of the Bankruptcy Code) in either of the Chapter 11 Cases, or the filing
by any of the Debtors of a motion, or any other actions by any of the Debtors,
in support of any of the foregoing;

m.the entry by any court (including the Bankruptcy Court) of a final,
non-appealable order holding this Agreement to be unenforceable;

n.the occurrence of any change, effect, event, development, circumstance or
state of facts which as determined by the Collateral Manager, in its reasonable
discretion, (i) would materially impair either Debtor’s ability to perform its
obligations under this Agreement or the Plan, as applicable, (ii) would prevent
or materially delay the consummation of the transactions contemplated by this
Agreement beyond the time period set forth herein, or (iii) would make the Plan
not feasible to consummate in all material respects (any such change, effect,
event, development, or state of facts, a “Material Adverse Change”);  provided
that the mere act of commencing the Chapter 11 Cases contemplated by this
Agreement shall not constitute a Material Adverse Change;

o.the occurrence of any breach of any representation or obligation under this
Agreement by any of the Parties (to the extent not otherwise waived in
accordance with the terms hereof); or

p. the Debtors shall enter into a Restructuring and Plan Support Agreement
between RAIT Financial Trust and Kodiak CDO I, Ltd., on terms that are
materially inconsistent with the terms of this Agreement.

The foregoing Termination Events are intended solely for the benefit of the
Debtors and the Collateral Manager; provided that neither the Debtors nor the
Collateral Manager may seek to terminate this Agreement based upon a material
breach or a failure of a condition (if any) in this Agreement arising out of its
own actions or omissions.

7.Termination of this Agreement.  Upon the occurrence of any Termination Event
specified in Paragraph 6(f)‑(k), this Agreement shall terminate, without any
requirement to provide notice of such termination unless such Termination Event
is waived or the Agreement is modified, amended or supplemented in accordance
with paragraph 12 prior to the occurrence of such Termination Event.  With
respect to the occurrence of any other Termination Event specified in Paragraph
6, written notice shall be required, unless such Termination Event is waived or
the Agreement is modified, amended or supplemented in accordance with paragraph
12.  For

- 6 -



119429973.3

 

 

 

 



--------------------------------------------------------------------------------

Confidential

 

 

avoidance of doubt, the automatic stay pursuant to section 362 of the Bankruptcy
Code shall be deemed waived for purposes of providing notice hereunder.

8.Effect of Termination.  Upon termination of this Agreement, all obligations
hereunder shall terminate and shall be of no further force and effect; provided,
however, that any claim for breach of this Agreement shall survive termination
and all rights and remedies with respect to such claims shall not be prejudiced
in any way.  Except as set forth above in this paragraph 8, upon such
termination, any obligations of the non-breaching Parties set forth in this
Agreement shall be null and void ab initio and all claims, causes of action,
remedies, defenses, setoffs, rights or other benefits of such non-breaching
Parties shall be fully preserved without any estoppel, evidentiary or other
effect of any kind or nature whatsoever.

9.Representations and Warranties.  Each of the Parties for itself represents and
warrants to each other Party, severally but not jointly, that the following
statements are true, correct and complete as of the date hereof:

a.Corporate Power and Authority.  It is duly organized, validly existing, and in
good standing under the laws of the state of its organization, and has all
requisite corporate, partnership or other power and authority to enter into this
Agreement and to carry out the transactions contemplated by, and to perform its
respective obligations under, this Agreement.

b.Authorization.  The execution and delivery of this Agreement and the
performance of its obligations hereunder have been duly authorized by all
necessary corporate, partnership or other action on its part.

c.Binding Obligation.  Subject to the provisions of sections 1125 and 1126 of
the Bankruptcy Code, this Agreement constitutes its legal, valid and binding
obligation, enforceable in accordance with the terms hereof.

d.No Conflicts.  The execution, delivery and performance by it (when such
performance is due) of this Agreement do not and shall not violate any provision
of law, rule or regulation applicable to it or any of its subsidiaries or its
certificate of incorporation or bylaws or other organizational documents or
those of any of its subsidiaries.

e.Government Consents.  The execution, delivery and performance by it (when such
performance is due) of this Agreement do not and shall not violate any provision
of law, rule or regulation applicable to it or any of its subsidiaries or its
certificate of incorporation or bylaws or other organizational documents or
those of any of its subsidiaries.

10.Adequate Information.  Although none of the Parties intends that this
Agreement should constitute, and they each believe it does not constitute, a
solicitation or acceptance of the Plan, they each acknowledge and agree, that
adequate information was provided by the Debtors to the Collateral Manager in
order to enable it to make an informed decision such that, were this Agreement
to be construed as or deemed to constitute such a solicitation or acceptance,
such solicitation was (i) in compliance with any applicable nonbankruptcy law,
rule, or regulation governing the adequacy of disclosure in connection with such
solicitation, or (ii) if

- 7 -



119429973.3

 

 

 

 



--------------------------------------------------------------------------------

Confidential

 

 

there is not any such law, rule, or regulation, solicited after disclosure to
such holder of “adequate information” as such term is defined in section 1125(a)
of the Bankruptcy Code.

11.Public Announcements and Bankruptcy Court Filings.  The Debtors may
disclose the existence of and nature of support evidenced by this Agreement in
one or more public releases.  Notwithstanding anything contained herein, in
connection with the filing of the Chapter 11 Cases with the Bankruptcy Court,
the Debtors may attach a form of this Agreement and the Plan Term Sheet as an
exhibit to any pleading filed in the Chapter 11 Cases.

12.Amendment or Waiver.  Except as otherwise specifically provided herein, this
Agreement may not be modified, waived, amended or supplemented unless such
modification, waiver, amendment or supplement is in writing and has been signed
by each of the Parties.  No waiver of any of the provisions of this Agreement
shall be deemed or constitute a waiver of any other provision of this Agreement,
whether or not similar, nor shall any waiver be deemed a continuing waiver.

13.Notices.  Any notice required or desired to be served, given or delivered
under this Agreement shall be in writing, and shall be deemed to have been
validly served, given or delivered if provided by personal delivery, or upon
receipt of fax or email delivery, as follows:

a.if to any of the Debtors: Drinker Biddle & Reath LLP, c/o Michael P. Pompeo,
1177 Avenue of the Americas, 41st Floor, New York, New York 10036 fax: (212)
248-3141, email: michael.pompeo@dbr.com; and

b.if to the Collateral Manager: Hunton Andrews Kurth, c/o Tyler P. Brown, 951
East Byrd Street, Richmond, Virginia  23219; email: tpbrown@huntonAK.com.

14.Governing Law; Jurisdiction.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT
REGARD TO ANY CONFLICTS OF LAW PROVISION WHICH WOULD REQUIRE THE APPLICATION OF
THE LAW OF ANY OTHER JURISDICTION.  By its execution and delivery of this
Agreement, each of the Parties hereto hereby irrevocably and unconditionally
agrees for itself that any legal action, suit or proceeding against it with
respect to any matter under or arising out of or in connection with this
Agreement or for recognition or enforcement of any judgment rendered in any such
action, suit or proceeding, may be brought in the United States District Court
for the District of Delaware.  By execution and delivery of this Agreement, each
of the Parties hereto irrevocably accepts and submits itself to the nonexclusive
jurisdiction of such court, generally and unconditionally, with respect to any
such action, suit or proceeding, and waives any objection it may have to venue
or the convenience of the forum.  Notwithstanding the foregoing consent to
Delaware jurisdiction, each of the Parties hereto hereby agrees that, upon
commencement of the Chapter 11 Cases, the Bankruptcy Court shall have exclusive
jurisdiction of all matters arising out of or in connection with this Agreement.

15.Headings.  The headings of the sections, paragraphs and subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof.

- 8 -



119429973.3

 

 

 

 



--------------------------------------------------------------------------------

Confidential

 

 

16.Interpretation.  This Agreement is the product of negotiations of the
Parties, and in the enforcement or interpretation hereof is to be interpreted in
a neutral manner, and any presumption with regard to interpretation for or
against any Party by reason of that Party having drafted or caused to be drafted
this Agreement, or any portion hereof, shall not be effective in regard to the
interpretation hereof.

17.Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of the Parties and their respective successors, assigns, heirs,
executors, administrators and representatives.

18.No Third-Party Beneficiaries.  Unless expressly stated herein, this Agreement
shall be solely for the benefit of the Parties hereto and no other person or
entity shall be a third-party beneficiary hereof.

19.No Waiver of Participation and Reservation of Rights.  Except as expressly
provided in this Agreement and in any amendment among the Parties, nothing
herein is intended to, or does, in any manner waive, limit, impair or restrict
the ability of each of the Parties to protect and preserve its rights, remedies
and interests, including without limitation, its claims against any of the other
Parties (or their respective affiliates or subsidiaries) or its full
participation in the Chapter 11 Cases.  If the transactions contemplated by this
Agreement or in the Plan Term Sheet and the Plan are not consummated, or if this
Agreement is terminated for any reason, the Parties fully reserve any and all of
their rights.  Pursuant to Federal Rule of Evidence 408 and any other applicable
rules of evidence, this Agreement and all negotiations relating hereto shall not
be admissible into evidence in any proceeding other than a proceeding to enforce
its terms.

20.No Admissions.  This Agreement shall in no event be construed as or be deemed
to be evidence of an admission or concession on the part of any Party of any
claim or fault or liability or damages whatsoever.  Each of the Parties denies
any and all wrongdoing or liability of any kind and does not concede any
infirmity in the claims or defenses which it has asserted or could assert.  No
Party shall have, by reason of this Agreement, a fiduciary relationship in
respect of any other Party or any party in interest in the Chapter 11 Cases, or
any of the Debtors, and nothing in this Agreement, expressed or implied, is
intended to or shall be so construed as to impose upon any Party any obligations
in respect of this Agreement except as expressly set forth herein.

21.Specific Performance.  It is understood and agreed by the Parties that money
damages would be an insufficient remedy for any breach of this Agreement by any
Party and each non-breaching Party shall be entitled to specific performance and
injunctive or other equitable relief as a remedy of any such breach, including,
without limitation, an order of the Bankruptcy Court or other court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
hereunder.

22.Reservation of Rights.  If the Restructuring is not consummated as provided
herein, if a Termination Event occurs, or if this Agreement is otherwise
terminated for any reason, the Collateral Manager fully reserves any and all of
TPF’s rights, remedies and interests under the Indenture Agreement, the Note,
applicable law and in equity.

- 9 -



119429973.3

 

 

 

 



--------------------------------------------------------------------------------

Confidential

 

 

23.No Consideration.  It is hereby acknowledged by each of the Parties that no
consideration shall be due or paid to the Parties for their agreement to support
or not interfere with the Plan and the Restructuring in accordance with the
terms and conditions of this Agreement, other than the obligations of the other
Parties under this Agreement, the Plan Term Sheet, and the Plan.  

24.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same Agreement.  Delivery of an executed signature page of this
Agreement by facsimile or electronic mail transmission shall be effective as
delivery of a manually executed signature page of this Agreement.

25.Representation by Counsel.  Each Party acknowledges that it has been
represented by counsel in connection with this Agreement and the transactions
contemplated herein.  Accordingly, any rule of law or any legal decision that
would provide any Party with a defense to the enforcement of the terms of this
Agreement against such Party based upon lack of legal counsel shall have no
application and is expressly waived.

26.Entire Agreement.  This Agreement and the exhibits hereto, including, without
limitation, the Plan Term Sheet, constitute the entire agreement between the
Parties and supersedes all prior and contemporaneous agreements,
representations, warranties and understandings of the Parties, whether oral,
written or implied, as to the subject matter hereof.

27.Several Not Joint.  The agreements, representations and obligations of the
Parties under this Agreement are, in all respects, several and not joint.  Any
breach of this Agreement by any Party shall not result in liability for any
other non-breaching Party.

28.Cooperation.The Debtors shall, except (a) in an emergency where it is not
reasonably practicable or (b) upon consent of counsel to the Collateral Manager,
provide to counsel for the Collateral Manager copies of all motions or
applications and other documents Debtors intend to file with the Bankruptcy
Court no later than three (3) business days prior to the date when the Debtors
intend to file any such document and shall consult in good faith with counsel to
the Collateral Manager regarding the form and substance of any such proposed
filing with the Bankruptcy Court.

29.Further Assurances.  Subject to the terms of this Agreement, the Parties
agree to execute and deliver such other instruments and perform such other acts
in addition to the matters herein specified, as may be reasonably appropriate or
necessary, from time to time, to effectuate the Plan.

[Signature pages follow]




- 10 -



119429973.3

 

 

 

 



--------------------------------------------------------------------------------

Confidential

 

 

IN WITNESS WHEREOF, the undersigned have each caused this Agreement to be duly
executed and delivered by their respective, duly authorized officers as of the
date first above written.

RAIT FINANCIAL TRUST

By:  /s/ John J. Reyle

Name:  John J. Reyle

Title:    Chief Executive Officer

 

 

TABERNA REALTY FINANCE TRUST

By:  /s/ John J. Reyle

Name:   John J. Reyle

Title:    Chief Executive Officer

 




- 11 -



119429973.3

 

 

 

 



--------------------------------------------------------------------------------

Confidential

 

 

[SIGNATURE PAGE FOR COLLATERAL MANAGER]

TP MANAGEMENT LLC

By: /s/ Constantine M. Dakolias

Name:  Constantine M. Dakolias

Title:    President

 

 




- 12 -



119429973.3

 

 

 

 



--------------------------------------------------------------------------------

Confidential

 

 

List of Omitted Exhibits

 

The following exhibit to Restructuring and Plan Support Agreement (Fair Value
Junior Subordinated Note), dated August 29, 2019, by and among RAIT Financial
Trust, Taberna Realty Finance Trust and TP Management LLC has not been provided
herein:

   

Exhibit A – Plan Term Sheet

 

The registrant hereby undertakes to furnish supplementally a copy of such
omitted exhibit to the Securities and Exchange Commission upon request.

- 13 -



119429973.3

 

 

 

 

